Citation Nr: 0427187	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  97-15 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	R. Michael Kelly, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
November 1960.  He died in December 1996.  The appellant is 
the veteran's widow.

The Board of Veterans' Appeals (Board) notes that this case 
has been advanced on the docket in order to expedite 
appellate consideration of the appellant's claim.

This matter is currently before the Board on appeal from a 
January 1997 rating decision of the Department of Veteran 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky, 
which denied entitlement to service connection for the cause 
of the veteran's death and entitlement to Dependents' 
Educational Assistance (DEA) benefits under the provisions of 
Chapter 35, Title 38, United States Code.

A historical review of the record shows that in a November 
1998 decision, the Board denied the appellant's claims for 
service connection for the cause of the veteran's death and 
for DEA benefits.  The appellant appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(CAVC). 

In a July 1999 Order, the CAVC vacated the Board's November 
1998 decision, and remanded the matter back to the Board for 
development consistent with Appellee's Motion For Remand And 
To Stay Further Proceedings (Motion).

In a May 2001 decision, the Board denied appellant's claims 
for entitlement to service connection for the cause of the 
veteran's death and for DEA benefits.  The claimant appealed 
the denial to the CAVC.

In a July 2003 Order, the CAVC vacated that portion of the 
Board's decision that denied entitlement to service 
connection for the cause of the veteran's death.  The claim 
for DEA benefits was considered abandoned.  

The CAVC has remanded the issue of entitlement to service 
connection for the cause of the veteran's death to the Board 
for further action consistent with the directives of the July 
2003 Order.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

 This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration(VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  

The Board observes that additional due process requirements 
are applicable as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a)).

To ensure that full compliance with due process requirements 
are met, including consideration of VCAA mandates, the case 
is REMANDED for the following development:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran's claims file must be 
reviewed to ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate her claim of entitlement to 
service connection for the cause of the 
veteran's death and inform her whether 
she or VA bears the burden of producing 
or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  A record of her notification 
must be incorporated into the claims 
file.

3.  Any necessary development brought 
about by the appellant's response should 
be undertaken and a supplemental 
statement of the case (SSOC) should be 
issued, if necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the VBA AMC.  



		
	WARREN W. RICE, JR. 	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


